                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


KENDARRIUS DANIELS,               *
                                  *
   Plaintiff,                     *
                                  *
vs.                               *    CIVIL ACTION NO. 16-00565-WS-B
                                  *
JEFFERSON S. DUNN, et. al.,       *
                                  *
   Defendants.                    *

                               JUDGMENT

      It is ORDERED, ADJUDGED, and DECREED that Plaintiff’s claims

against Defendant Joshua Day be dismissed without prejudice.

      DONE this 13th day of November, 2018.


                                      s/WILLIAM H. STEELE
                                      UNITED STATES DISTRICT JUDGE
